Title: [July 1791]
From: Washington, George
To: 




Friday July 1st. Received an Address from the Inhabitants of Frederick town and about 7 Oclock left it. Dined at one Cookerlys 13 Miles off & lodged at Tawny town only 12 Miles farther—being detained at the first stage by rain and to answer the address wch. had been presented to me in the Morning. Tawny town is but a small place with only the Street through wch. the road passes, built on. The buildings are principally of wood. Between Cookerly’s & this place we crossed the little & great Pipe Cks.—branches of Monocasy. The latter (about half way betwn. them) is a considerable stream and from its appearance capable of Navigation. The lands over wch. we travelled this day are remarkably fine—but, as was observed yesterday the fields were thinly covered with grain—owing, as I conceive, to the cause already mentioned. The farm houses are good mostly of Stone and the settlers compact with good Barns & meadows appertaining to them.


   
   The address of the Frederick inhabitants and a copy of GW’s answer are in DLC:GW. Cookerly’s tavern, located at the site of present-day New Midway, Md., may have been operated by Jacob or John Cookerly of Frederick County, Md. (HOWARD & SHRIVERJ. Spence Howard and J. Alexis Shriver. “Routes Traveled by George Washington in Maryland.” [Baltimore], c.1932. Map., map; HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 59, 61). Taneytown, Md., was founded about 1740.





   
   “to me” added above line.



   
   “branches of Monocasy” inserted above line.



   
   “betwn. them” and parentheses inserted above line.



   
   “the fields were” added above line.



   
   “mostly of Stone” inserted above line.


 


Saturday 2d. Set out a little after 4 Oclock and in abt. 6 Miles crossed the line wch. divides the States of Maryland & Pennsylvania— the Trees on wch. are so grown up tht. I could not perceive the opening though I kept a lookout for it. 9 Miles from Tawny town, Littles town is past, they are of similar appe.

but the latter is more insignificant than the former. Seven Miles farther we came to Hanover (commonly called McAlisters town) a very pretty village with a number of good brick Houses & Mechanics in it. At this place, in a good Inn, we breakfasted and in 18 Miles more reached York Town where we dined and lodged.
The Country from Tawny Town to York town is exceedingly pleasant thickly inhabited and well improvd. The dwelling Houses, Barns & meadows being good. After dinner in company with Colo. Hartley & other Gentlemen I walked through the principal Streets of the Town and drank Tea at Col. Hartleys. The Ct. Ho. was illuminated.

   
   
   Littlestown, Pa., was founded in 1765 by the German settler Peter Klein; Hanover, Pa., was founded about 1763 by Richard McAllister (McCalester; 1725-1795), a Scotch-Irish innkeeper and militia colonel who served with the army in the Flying Camp.



   
   GW arrived at York about 2:00 P.M. and lodged at Baltzer Spangler’s tavern on Market Street. He was greeted by the ringing of bells and a salute from the Independent Light Infantry Company commanded by Capt. George Hay. “In the evening,” reported one citizen, “there was a general illumination, and in the court house in each pane was set a light” (jordan, 46–48).





   
   “with” deleted.



   
   “but” deleted.



   
   “on wch.” inserted above line.



   
   “up” inserted above line.



   
   “the opening” substituted for “it.”



   
   “they are of similar appe. but the latter is” inserted above line.



   
   “& Mechanics” added above line.



   
   “Town” added at end of line.



   
   “town” inserted above line.



   
   “thickly inhabited” inserted above line.


 


Sunday 3d. Received, and answered an address from the Inhabitants of York town—& there being no Episcopal Minister present in the place, I went to hear morning Service performed in the Dutch reformed Church—which, being in that language not a word of which I understood I was in no danger of becoming a proselyte to its religion by the eloquence of the Preacher.
After Service, accompanied by Colo. Hartley & half a dozen other Gentlemen, I set off for Lancaster. Dined at Wrights Ferry where I was met by Genl. Hand & many of the principal characters of Lancaster & escorted to the town by them, arriving abt. 6 oclock.
The Country from York to Lancaster is very fine, thick settled, and well cultivated. About the ferry they are extremely rich.

The river Susquehannah at this place is more than a mile wide and some pretty views on the banks of it.


   
   The address from the citizens of York and a copy of GW’s reply are in DLC:GW. The church service was at the German Reformed Church on Market Street that burned six years later (jordan, 47).



   
   Wright’s ferry, established by the Quaker settler John Wright after his arrival in 1726, crossed the Susquehanna River to Columbia, Pa., the town laid off by his grandson Samuel Wright in 1788. This area was one of several proposed in 1789 as the site of the new national capital (ESPENSHADEA. Howry Espenshade. Pennsylvania Place Names. State College, Pa., 1925., 42, 210–11).



   
   Edward Hand (1744–1802), physician, politician, and former major general in the Continental service, was appointed an inspector of revenue earlier this year by GW (Hand to GW, 18 April 1791, DNA: RG 59, Misc. Letters).



   
   The time of GW’s arrival in Lancaster, according to one of the town’s residents, was 6:30 P.M. “The colors,” she reported, “were fixed in the cupola of the Court House, and all the Bells rung at his entrance” (LANDIS [2]Charles I. Landis. “Jasper Yeates and His Times.” Pennsylvania Magazine of History and Biography 46 (1922): 199–231., 222).





   
   “present” inserted above line.



   
   “performed” added above line.



   
   “that language” substituted for “Dutch ⟨illegible⟩.”



   
   “becoming” substituted for “being ad.”



   
   “religion” added above line.



   
   “Genl. Hand” inserted above line.



   
   “Lancaster” substituted for “that place.”



   
   “arriving” substituted for “whence I arrived.”



   
   “in general” deleted.



   
   “extremely” inserted above line for “very.”



   
   “the banks of” added above line.


 


Monday 4th. This being the Anniversary of American Independence and being kindly requested to do it, I agreed to halt here this day and partake of the entertainment which was preparing for the celebration of it. In the fore noon I walked about the town. At half passed 2 oclock I received, and answered an address from the Corporation and the complimts. of the Clergy of different denominations. Dined between 3 & 4 Oclock. Drank Tea with Mrs. Hand about


   
   “This morning before day the cannon was fired, the drums beat and fifes played” (LANDIS [2]Charles I. Landis. “Jasper Yeates and His Times.” Pennsylvania Magazine of History and Biography 46 (1922): 199–231., 222). The address from the inhabitants of Lancaster is in DLC:GW, and GW’s answer is in PHi: William Smith Papers. A copy of the reply can also be found in DLC:GW. The dinner was held in the Lancaster County courthouse. The tea given by Catharine Ewing Hand (d. 1805) was apparently attended by a number of the town’s ladies (LANDIS [2]Charles I. Landis. “Jasper Yeates and His Times.” Pennsylvania Magazine of History and Biography 46 (1922): 199–231., 222).



   
   With this entry GW’s account of his southern tour ends. He returned to Philadelphia on 6 July 1791, his approach being announced as it had been so often during the past weeks “by the firing of cannon, and the ringing of bells” (Dunlap’s American Daily Adv. [Philadelphia], 7 July 1791).





   
   “about” substituted for “down.”



   
   “received” deleted.


